Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,979,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 10,979,874
Instant Application 17/190,506
Claim 1  

A method, comprising: 





facilitating, by network equipment comprising a processor, communicating control information to a first user equipment via a first frequency range carrier over a first communication connection with the first user equipment; 

facilitating, by the network equipment, configuring the first user equipment to use a second frequency range carrier over a second communication connection for cellular data communications with the network equipment; and 

facilitating, by the network equipment, configuring the first user equipment to use the second frequency range carrier over a third communication connection for direct communications between the first user equipment and a second user equipment, and configuring the first user equipment to maintain the first communication connection, the second communication connection, and the third communication connection concurrently, 

wherein a first frequency range of the first frequency range carrier comprises a sub-6 GHz frequency range and a second frequency range of the second frequency range carrier comprises a mmWave frequency range.
1, 8 and 15           

Network equipment, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 

communicating control information to a first user equipment using a first frequency range carrier via a first communication connection with the first user equipment, 



wherein the control information facilitates configuration of the first user equipment to: use a second frequency range carrier via a second communication connection for cellular data communications, 


use the second frequency range carrier via a third communication connection for direct communications between the first user equipment and a second user equipment, and maintain the first communication connection, the second communication connection, and the third communication connection concurrently, 




wherein a first frequency range of the first frequency range carrier comprises a sub-6 GHz frequency range and a second frequency range of the second frequency range carrier comprises a millimeter wave frequency range.


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pre-Grant Publication US 2016/0112992 to Bhushan et al. (hereinafter Bhushan) in view of U.S Pre-Grant Publication US 2016/0192363 to Kasher et al. (hereinafter Kasher)
 
  	As to claims 1, 8 and 15, Bhushan discloses network equipment, comprising: 
 	a processor (Bhushan; Fig.12: 1204); and 
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Bhushan; Fig.12: 1205, 1206), the operations comprising: 
 	communicating control information to a first user equipment using a first frequency range carrier via a first communication connection with the first user equipment (Bhushan; Fig.2:208; [0045]; [0031]-[0032] shows and discloses network entity 202 sends control information to the UE 204 using sub-6-Ghaz (=a first frequency range)), wherein the control information facilitates configuration of the first user equipment to: 
use a second frequency range carrier via a second communication connection for cellular data communications (Bhushan; Fig.2:210, 212; [0045]; [0031]-[0032] shows and discloses UE 204 sends uplink data to the network device 202 using mmW band (=a second frequency range), 
maintain the first communication connection, the second communication connection, and the third communication connection concurrently (Bhushan; Fig.1; [0045]; [0031]-[0032] shows and discloses a network device communicates with a UE both in the downlink and uplink and the UE communicates with another user device directly means maintain the first communication connection, the second communication connection, and the third communication connection concurrently), 
wherein a first frequency range of the first frequency range carrier comprises a sub-6 GHz frequency range and a second frequency range of the second frequency range carrier comprises a millimeter wave frequency range (Bhushan; [0045]).
 	Bhushan at Fig.1; [0031]-[0032] shows and discloses of direct communication between devices using different communication system. Bhushan fails to disclose of using mmW communication between devices. However, Kasher discloses  
 	use the second frequency range carrier via a third communication connection for direct communications between the first user equipment and a second user equipment (Kasher; Fig.1; [0120]-[0122]; [0060] shows and discloses two wireless communication devices 102 and 140 communicating with one another using mmW channel. [0051] discloses mmW carrier or channel of 60 GHz.[0036] discloses devices 102 and 104 are UEs. [0035] discloses two devices using WM 103 for communication and [0049] discloses WM is mmW channels). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date the invention, because both of the references discloses of using mm wave for communication. One would be motivated to combine the teachings in order to provide support the communication for the next generation devices (Kasher; [0061])

 	As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the control information is first control information, and the operations further comprise: 
 	communicating second control information using the first frequency range carrier, wherein the second control information facilitates reconfiguration of the first user equipment to use the first frequency range carrier for the direct communications between the first user equipment and the second user equipment (Bhushan; Fig.2; [0039]-[0040]; [0043]-[0045])

As to claims 3, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the control information is first control information, and the operations further comprise:
communicating second control information using the first frequency range carrier, wherein the second control information facilitates reconfiguration of the first user equipment to use the first frequency range carrier for the cellular data communications with the network equipment (Bhushan; Fig.2; [0039]-[0040]; [0043]-[0045])

As to claims 4, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the direct communications are first direct communications, and the operations further comprise:
communicating, using the first frequency range carrier, with the second user equipment to authorize a third user equipment for second direct communications between the third user equipment and the first user equipment (Bhushan; Fig.2; [0039]-[0040]; [0043]-[0045]).

As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the control information is first control information, and the operations further comprise:
communicating second control information using the first frequency range carrier, wherein the second control information facilitates reconfiguration of the first user equipment as a local manager with respect to management of the direct communications between the first user equipment and the second user equipment (Bhushan; Fig.2; [0039]-[0040]; [0043]-[0045]).

As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the control information is first control information, and the operations further comprise:
communicating second control information using the first frequency range carrier, wherein the second control information facilitates partitioning of resources of the first user equipment between the cellular data communications and the direct communications (Bhushan; Fig.2; [0039]-[0040]; [0043]-[0045]).

As to claims 7, the rejection of claim 1 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the control information is first control information, and the operations further comprise:
configuring, using the second frequency range carrier, the first user equipment with a time-division multiplexing switching pattern to use for the cellular data communications and the direct communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045])

As to claims 9, the rejection of claim 8 as listed above is incorporated herein. In addition Bhushan-Kasher discloses further comprising: 
operating, by the first user equipment, in a connected mode with respect to the cellular data communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]), and
 transitioning, by the first user equipment, from the connected mode to a mode in which the first user equipment is not active with respect to the cellular data communications and is active with respect to the direct communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045])

As to claims 10, the rejection of claim 8 as listed above is incorporated herein. In addition Bhushan-Kasher discloses further comprising: 
operating, by the first user equipment, as a local manager with respect to managing the direct communications between the first user equipment and the second user equipment (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]), and 
communicating, by the first user equipment, local manager information to the network equipment employing the first frequency range carrier (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]). 

As to claims 11, the rejection of claim 10 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein communicating the local manager information with the network equipment employing the first frequency range carrier comprises communicating local manager capability data, to the network equipment, representative of at least one capability of the local manager (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 12, the rejection of claim 10 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein operating as the local manager with respect to the managing of the direct communications between the first user equipment and the second user equipment comprises relaying data of the second user equipment employing the second frequency range carrier (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 13, the rejection of claim 8 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the first user equipment and the second user equipment are comprised in a group of members, and further comprising transmitting, by the first user equipment to the network equipment employing the first frequency range carrier, group information to coordinate direct communication between the members of the group (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]). 

As to claims 14, the rejection of claim 8 as listed above is incorporated herein. In addition Bhushan-Kasher discloses employing, by the first user equipment, a time-division multiplexing switching pattern for the cellular data communications and the direct communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045])

As to claims 16, the rejection of claim 15 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the operations further comprise: 
functioning in a connected mode with respect to the cellular data communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]), and
 switching from the connected mode to a mode in which the first user equipment is not active with respect to the cellular data communications and is active with respect to the direct communications (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 17, the rejection of claim 15 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the operations further comprise: 
functioning as a local manager with respect to managing the direct communications between the first user equipment and the second user equipment (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]), and 
sending local manager information to the network equipment using the first frequency range carrier (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 18, the rejection of claim 17 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the local manager information comprises local manager capability data representative of a capability of the local manager (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 19, the rejection of claim 17 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein functioning as the local manager with respect to the managing of the direct communications between the first user equipment and the second user equipment comprises relaying data of the second user equipment using the second frequency range carrier (Bhushan; Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

As to claims 20, the rejection of claim 15 as listed above is incorporated herein. In addition Bhushan-Kasher discloses wherein the direct communications are first direct communications, wherein the first user equipment and the second user equipment are comprised in a group of user equipment, and wherein the operations further comprise sending, to the network equipment using the first frequency range carrier, group information to coordinate second direct communications between the user equipment of the group (Bhushan; Fig.1;  Fig.2; Fig.4; [0039]-[0040]; [0043]-[0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478